Citation Nr: 9902394	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96 46 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for residuals of injury to the 
right upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran entered service November 7, 1975, and was 
discharged under honorable conditions November 5, 1976.

By rating action in January 1992, service connection was 
denied for residuals of right upper extremity injury.  The RO 
attempted to mail notice of this denial to the veteran at his 
known address of record but the letter was returned.  In 
January 1993 he requested that his claim be reopened.  A 
rating action in January 1994, in addition to other 
determinations, again denied service connection for residuals 
of injury to the right upper extremity.  The veteran was 
notified of the denial, and of his appellate rights, by 
letter, January 21, 1994.  He was informed that new and 
material evidence had not been submitted to reopen the claim 
for service connection for residuals of right upper extremity 
injury.  This letter was not returned.  When the veteran 
filed VA Form 21-526, received January 11, 1995, he did not 
specify any disability, and only referred to his military 
medical records for any disability.  He was informed January 
27, 1995 that his right arm injury claim had been previously 
denied, and that new and material evidence was now required 
to reopen that claim.  The veteran, in a statement dated in 
October 1995, requested that his claim, to include right arm 
and hand injury, be reopened.  In August 1996 he filed a 
notice of disagreement (NOD) to the July 1996 rating action, 
which in addition to other determinations, found that new and 
material evidence had not been submitted to reopen a claim 
for residuals of injury to the right upper extremity.  

The veteran in his October 1996 substantive appeal appears to 
be disputing the prior denial of service connection for right 
upper extremity disability.  He reported that he never 
appealed within 1 year because he did not receive the 
decision for such an appeal.  The Board notes that the 
statement of the case (SOC) issued in September 1996 referred 
to the January 1992 determination.  The record clearly 
implies that he was aware of the denial because in January 
1993 he specifically asked that his claim be reopened, 
and he was notified of the denial in January 1994, on the 
basis that no new and material evidence had been submitted.  
His VA Form 21-526 in January 1995 certainly was not a notice 
of disagreement with the January 1994 denial, and did not 
even refer to any specific disability.  In October 1995, he 
again reopened his claim.  There was prior final denial 
of service connection for residuals of injury to the right 
upper extremity, and the issue was rightly set forth by the 
RO, as to whether new and material evidence had been 
submitted.

The issues of entitlement to service connection for PTSD and 
whether there is new and material evidence to reopen a claim 
for service connection for residuals of injury to the right 
upper extremity are the subject of a remand contained herein.


FINDING OF FACT

There is no competent medical evidence of chronic asthma 
during active military service, or that any post-service 
chronic asthma is related to service.


CONCLUSION OF LAW

The appellants claim for service connection for asthma is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Asthma

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is [a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a).  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).


Factual Background

Service medical records do not show chronic asthma.  The 
veteran was hospitalized for 2 days in October 1976, with 
upper respiratory infection, and chronic allergic rhinitis, 
and returned to duty.  At that time the veteran reported a 
long history of allergic rhinitis.  

When hospitalized for cocaine dependence in June 1991, the 
appellant was 68 inches in height and he weighed 245 pounds.  
He coughed without production and his lungs were slightly 
wheezing.  Asthma was not a diagnosis.

When the veteran applied for disability benefits in September 
1991, he reported respiratory disease in service, with 
treatment in December 1975 and January 1976.

The veteran was hospitalized in January and February 1993, 
for substance abuse, including cocaine.  Examination showed 
post-nasal drip and rhinitis.

The veteran was hospitalized in January 1995 with depression.  
It was recorded at that time that he had a past medical 
history that included asthma, in addition to polysubstance 
abuse.  On physical examination he was obese, his lung were 
clear to auscultation, and chest X-ray was normal.  There was 
no specific treatment for asthma while hospitalized but 
asthma was shown as a diagnosis on the discharge summary.  He 
was hospitalized again in January and February 1995 for 
cocaine dependence.  On physical examination his turbinates 
were enlarged and swollen, he clearly had great difficulty 
breathing through his nose, and he had extreme nasality to 
the voice.  Examination of the chest showed breath sounds but 
no wheezing.  He was given Sudafed for nasal obstruction, and 
the record showed marked septal deviation and sleep apnea.  
There was no diagnosis of asthma.  

The veterans claim for disability benefits, to include 
asthma was received in October 1995.

VA outpatient general notes, from 1990 to 1995, show that in 
November 1990 he was currently smoking dope daily.  An 
April 1995 general note indicated that diagnoses included 
asthma.  May 15, 1995, is was recorded that the veteran was 
having serious respiratory problems including asthma and the 
current high level of humidity as well as heat had 
exacerbated his health problems.    In January 1996 it was 
noted that he was depressed due to his severe asthma.  A 
February 1996 note was to the effect the traumatic memory of 
an accident in service was associated with fears of choking 
to death and this fear appeared to exacerbate asthma 
symptoms.  Progress notes dated in 1995, show right 
septoplasty in February, nasal congestion in April and 
diagnosis of chronic bronchitis in April, and diagnoses of 
asthma in August and September.

Records associated with the veteran Social Security 
Administration (SSA) claim in 1995, show that in April 1995 
the veterans complaints included asthma.  In a disability 
report in March 1995, and a supplemental questionnaire 
completed by the appellant in April 1995, he reported 
wheezing with his asthma, and staying in the house because of 
shortness of breath (SOB).  He gave his height as 5 feet 8 
inches, and his weight at 272 pounds.

When examined by the VA in April 1996, for a psychiatric 
disorder, the veteran reported receiving SSA benefits for 
asthma and PTSD.  


Analysis

The medical evidence of record shows reference to and 
apparently medication for asthma in 1995.  Thus, there is 
evidence to show a current disability and establish the 
presence of element one of a well-grounded claim.  

The veteran has made references to the presence of asthma in 
service, and for purposes of this decision, the Board will 
construe his lay assertions to be adequate to satisfy element 
two of a well-grounded claim.

Even assuming these first two elements have been met, 
however, he still has not met his burden of presenting a well 
grounded claim in light of the lack of adequate evidence to 
satisfy element three, a nexus between current disability and 
disease or injury in service.  There is no competent medical 
opinion evidence in this record linking post service asthma 
to his period of service.  The veteran has made no specific 
allegations of a relationship, and the veteran himself is not 
shown to possess the medical expertise to determine the 
etiology of his various medical symptoms or their 
relationship to service, and his claims of medical causation 
are of no probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, given the fact that the veteran 
is not capable of providing an opinion as to what respiratory 
symptoms constitute asthma, in light of his obesity, sleep 
apnea, substance abuse, and deviated septum, he can not well-
ground his claim under the chronicity or continuity 
provisions of 38 C.F.R. § 3.303(b).  In sum, there is no 
competent and probative evidence showing a relationship 
between the post-service asthma and any activity of the 
veterans active military service.  His claim is not well 
grounded.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).


ORDER

The veteran has not submitted a well-grounded claim for 
service connection for asthma; the appeal is denied.


REMAND

Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for service connection for a Right Upper 
Extremity Disability

The first matter to be addressed is the procedural posture of 
this claim. While this case was pending before the Board, the 
United States Court of Appeals for the Federal Circuit 
entered a decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) concerning the definition of the term new and 
material evidence found in 38 U.S.C.A. § 5108 (West 1991).  
In that determination, the Court of Appeals for the Federal 
Circuit held that the Court in Colvin v. Derwinski,  1 Vet. 
App. 171 (1991), had overstepped its judicial authority 
by adopting a social security case law definition of new 
and material evidence, rather than deferring to the 
reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation.  155 F.3d at 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Courts legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened as to 
what constitutes material evidence (155 F.3d at 1357), 
and remanded the case for review under the Secretarys 
regulatory definition of new and material evidence.

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of new and material evidence applied by 
the Court under Colvin was as follows:

Evidence is new and material if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is new and probative (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

(155 F.3d at 1359)  [hereafter Colvin definition]   The Court 
of Appeals for the Federal Circuit found that part (iii) 
imposed a higher burden on claimants than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veterans claim; it 
requires that there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome. 
(citations omitted).

(155 F.3d at 1363).

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veterans claim.

Id. 

In this case, the RO in the September 1996 1994 Statement of 
the Case provided the appellant with the Colvin definition of 
new and material evidence.  The RO held that new and 
material evidence had not been presented as the evidence 
submitted in support of the application to reopen is not 
directly relevant to the issue.  The RO pointed out the 
prior denial was based upon the absence evidence of current 
disability.  In the June 1997 Supplemental Statement of the 
Case (SSOC), the hearing officer noted that the evidence in 
service did not establish any residual disability due to the 
inservice injury, and that the current examination disclosed 
no abnormality of the right upper extremity.  Therefore, the 
hearing officer held that new and material evidence had 
not been provided.  In the June 1998 SSOC, the RO concluded 
that the additional evidence did not provide a reasonable 
possibility that the new evidence would change the outcome.  
None of the SOC or SSOCs provided the claimant with the 
provisions of 38 C.F.R. § 3.156(a).  

The Board reluctantly must conclude that there is a 
procedural defect that must be corrected before the Board can 
address this issue.  Specifically, the claimant must have a 
chance to submit argument or evidence in light of the 
standards set forth in 38 C.F.R. § 3.156(a) as to what 
constitutes new and material evidence.  Thereafter, the 
RO must enter a determination as to whether new and 
material evidence has been presented under the standards 
set forth in 38 C.F.R. § 3.156(a), not the now invalidated 
Colvin standard. 

Service Connection for PTSD

This case was sent to the Board by the RO, in July 1998, and 
the veteran was so informed.  The veteran, in August 1998, 
submitted a letter from a physician, stating that he would 
like the local RO to review in support of my appeal.  The 
TO WHOM IT MAY CONCERN letter, on VA letterhead, dated 
July 28, 1998, was signed by M. Brophy, MD.  Dr. Brophy 
reported seeing the veteran for PTSD at the Dallas VA medical 
center 3 time a week since January 1995, in private sessions.  
He further wrote that according to VA medical records, the 
veteran had not been diagnosed nor treated for this 
condition prior to 1995, and his diagnosis for the veteran 
was post-traumatic stress disorder, chronic, with on going 
treatment.  

38 C.F.R. § 20.1034(a)(c) provides that additional pertinent 
evidence timely submitted directly to the Board after 
notification of transfer of the record to the Board, must be 
referred to the RO for review and a supplemental statement of 
the case, unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefit may be allowed without such referral.  Here, 
the veteran specifically requested review by the RO, there is 
no waiver, and the Board does not find that the benefit can 
be allowed without referral.  

In regard to the letter from Dr. Brophy, the Board notes on 
review of the claims folder that VA clinic records from 
January 1955 show outpatient treatment by J. L. Black, Ph. 
D., and J. W. Larson, MD, and that the physicians treating 
the veteran during hospitalization in January and February 
1995, did not apparently include Dr. Brophy.  Outpatient 
clinic records for 1996 show treatment by K. Dohoney, 
clinical psychologist.  The veteran in a certified statement 
dated in June 1997 reported that his doctor was K. Dohoney, 
and that Dr. Larsen wrote his prescriptions for his alleged 
PTSD.  Clearly Dr. Brophys treatment participation needs to 
be clarified, to include all clinical records associated with 
such treatment.

In addition to the PTSD diagnosis by Dr. Brophy, K. D., Psy. 
D., in January 1997, diagnosed PTSD, and there are other 
references to PTSD in VA clinic records.  Psychiatric 
diagnosis by Dr. Boulos on SSA evaluation in May 1995, was 
major depression.  Dr. Hughes, on VA examination in April 
1994, diagnosed dysthymia.  Psychological testing during 
hospitalization in January and February 1995 revealed 
histrionic features but no other definite diagnosis.  There 
is no clear indication in the record that any provider has 
diagnosed PTSD following a comprehensive review of the 
record, as opposed to based simply upon the history as 
provided by the veteran.  This also should be clarified.

Preliminary review of the record demonstrates that more than 
clarification of the medical diagnosis is at issue here.  
Bluntly stated, the record disclosed a profound divergence 
between the accounts the claimant has supplied in the context 
of a claim for compensation benefits as to the circumstances 
of the accident in service in July 1976, and the facts 
demonstrated by the contemporaneous records.  When 
hospitalized for substance abuse in January and February 
1993, the veteran reported that the howitzer exploded, 
and that he was in traction for 6 months.  An outpatient 
clinic note shows that the veteran reported in January 1996 
that he was blown off a howitzer.  An outpatient clinic 
record dated in February 1996 noted that the veteran 
associated  the accident on the howitzer with fears of 
choking to death.  Also in February it was recorded that he 
was angry over an officer ordering him back to his duty on 
the howitzer, and being forced to return to duty on a 
howitzer after the traumatic injury.  In March 1996 he 
reported fear of choking to death and being abandoned without 
help, related to the howitzer accident.

During psychiatric examination by the VA in April 1996, the 
veteran reported that after the accident he was in a cast for 
6 months, could not go back to the firing line, and was 
discharged as not suitable for service.  Also in April 1996 
he underwent evaluation of the right upper extremity, and 
during that evaluation he reported that they were firing the 
155 howitzer all night, the howitzer mis-fired and the breech 
block hit him in the right upper extremity, pushed him to the 
ground, and he was thrown into the dirt burying his face.  He 
was pulled from the dirt, the dirt was removed from his 
mouth, and he was evacuated out of the area.  The veteran in 
a certified statement in April 1996, reported that after 
firing all night, the next morning there was a hot hail 
trigger on the breech block and he could not get out of the 
way, he was caught by the recoil blast and buried face down 
in the dirt and had to be dug out, and his airway cleared.  
He reported that he was in traction for 6 months, and had to 
learn to use his right hand again.  

The veteran, in his substantive appeal in October 1996, 
reported that he was hospitalized in traction for several 
weeks and he went through several months of therapy, both 
physical and occupational.  He stated that because the recoil 
of the 155 howitzer was so great, when struck by the howitzer 
his body was buried in the ground, and he was dug out and 
revived by resuscitation.  He declared that he was 
hospitalized and in traction, and that because he was having 
nightmares and afraid to return to the gun, he was sent to a 
physician/psychiatrist.  

When examined by the VA in February 1997 he reported being in 
traction for 6 months after the accident in service.  

The contemporary records show that the veteran sustained a 
right upper extremity contusion on July 30, 1976, at 0900 
hours.  It was recorded for clinical purposes that the 
appellant, when pulling the lanyard on a 155 mm howitzer, was 
hit by the recoil of the breach which struck him, and by 
history, pulled his entire right upper extremity (RUE) 
because he didnt have time to release the lanyard.  He 
denied other trauma or pain, or being unconscious.  He could 
not move the right shoulder well secondary to pain.  
Examination showed no obvious deformity.  The right elbow was 
held in extension and the veteran refused to flex it 
passively or actively.  There was mild tenderness over the 
mid epicondyle and post-olecranon.  He complained of 
decreased sensation from the mid-arm down.  He had good motor 
function in the hand with decreased light touch diffusely and 
good 3 plus radial pulse on the right with good warm hand.  
The right wrist was tender.  There was no gross deformity of 
the shoulder, forearm, wrist or hand.  The impression was 
trauma to the right arm, elbow forearm and wrist secondary to 
acute trauma.  X-ray studies were negative.  He was treated 
with traction in elevation.

August 1, 1976 it was recorded that the veteran had excellent 
active range of motion of the right shoulder and elbow with 
diffuse dorsal wrist and hand tenderness, with no localized 
swelling.  Pulses were normal, as were sensation and motor.  
The plan was discharge from the medical facility with profile 
for 3 weeks, to return in 2 weeks.  The record indicates a 
short arm cast.  

DA Form 2173, completed in mid-August 1976 noted that the 
veteran was acting as assistant gunner on a 155 mm howitzer, 
and his duty was to physically fire the weapon with the use 
of a lanyard attached to the firing lock.  The appellant 
pulled the lanyard in correctly, did not follow through the 
pull, and it jerked his arm into the path of the recoil of 
the howitzer and he was struck in the vicinity of his elbow.  

There was no reference to right upper extremity problems when 
the veteran was hospitalized with an upper respiratory 
infection in October 1976.

The Board notes these contemporaneous records fail to confirm 
an injury or the residuals of an injury remotely 
approximating the accounts provided by the claimant to these 
examiners.  There is no reference to the explosion of a 
howitzer, or that the claimant was blown off a howitzer.  
There is confirmation of a two day hospitalization at the 
Silas B. Hayes Hospital at Ft. Ord, and the history recorded 
at that time specifically states that there were no other 
injuries apart from the right upper extremity.  There is no 
reference to the appellant being buried in the ground, 
unconscious, or requiring resuscitation.  Unconsciousness was 
specifically denied.  There is no indication of any 
psychiatric treatment following the injury.  Finally, there 
is no current evidence of a residual disability due to the 
injury in service.  There also does not currently appear in 
the record any confirmation that that his discharge from 
service was related to his fear of assignment to the howitzer 
unit again.  The Board believes that this opportunity should 
also be taken to make an additional effort to determine 
whether there are any additional medical records available, 
and that personnel records should be secured to determine the 
basis for the veterans discharge from service.

The starting point for any determination with regard to PTSD 
is one or more stressors.  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The existence of a an event alleged as a 
stressor that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Under the framework established in Zarycki, the RO and the 
Board must make an explicit determination as to whether the 
appellant engaged in combat with the enemy.  This in turn 
requires as a preliminary matter examination of whether the 
record already contains conclusive evidence that he 
engaged in combat with the enemy.  By rule making, the VA 
has set forward criteria of conclusive evidence to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant (in the absence of evidence to the contrary) has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997) did not alter the list of awards or decorations.  These 
include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  In this 
case, it is not contended or shown that the claimant 
engaged in combat with the enemy.

In addition to the criteria based upon certain awards or 
decorations, conclusive evidence may also be established 
by other supportive evidence that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  The Board finds the term 
other supportive evidence is unclear as to the 
limitations, if any, on what can constitute other 
supportive evidence.  At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimants own assertions as other supporting evidence, 
nor would post-service medical evidence suffice as other 
supporting evidence.  To the extent that the term other 
supporting evidence in this context could be service 
department records, the Board finds that there are no service 
department medical or administrative records to establish 
that the claimant was a prisoner of war under the 
requirements of 38 C.F.R. § 3.1(y), or he was in a plane 
crash, ship sinking, explosion, rape or assault, or duty on a 
burn ward or in a graves registration unit.  Thus, the Board 
finds that the current record does not contain conclusive 
evidence as to the appellant exposure to events that who 
make him entitled to have his lay statements accepted without 
need of further corroboration.  To the extent that other 
supportive evidence could be other than service department 
records to establish any of the events listed under 
conclusive evidence, this matter is addressed further 
below.

Where the record does not reflect conclusive evidence 
that the claimant engaged in combat with the enemy under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, can 
not as a matter of law provide evidence to establish that he 
engaged in combat with the enemy or that an event claimed 
as a stressor occurred.  Dizoglio, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, credible supporting 
evidence that the claimed in[-]service event actually 
occurred can not be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).   The burden is on the claimant to provide 
credible supporting evidence from any source that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  Thus, the analysis of 
stressor verification is not so much bisected by whether the 
event is combat or noncombat, but whether there is 
conclusive evidence of a combat stressor, or credible 
supporting evidence from any source of a combat or 
noncombat stressor.  

Finally, under girding any claim is the question of 
credibility.  This is an adjudicative, not a medical 
determination.  A medical opinion based upon false or 
erroneous factual premises has no weight.  As in most claims 
for service connection for PTSD, the evidentiary assertions 
by the claimant as to remote events, his or her subjective 
reaction to those remote events, as well as his or her 
current subjective symptoms are critical.   Thus, 
adjudicators are obligated to address credibility issues 
whenever the record raises them.  They clearly are in this 
case. 

In light of the above considerations, in order to cure a 
procedural defect and to fulfill its statutory duty to assist 
the veteran and adequately develop his claim, the Board 
believes that further development, as specified below, is 
required.  See 38 U.S.C.A. § 5107(a).  Accordingly, the case 
is remanded to the RO for the following actions.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The RO should 
contact the veteran and request that he 
provide specific information concerning 
his treatment, including traction, after 
August 1, 1976, to including the name and 
location of the treating facility, and 
dates of treatment.  Using information 
provided by the veteran, the RO should 
determine whether there are any 
additional service medical records 
available for the veteran, specifically 
any that would confirm the alleged six 
months of traction and the claimed 
unconsciousness.  The RO should also 
request that the record custodians 
provide copies of any pertinent personnel 
records associated with his discharge 
from service that would confirm the 
account that the appellant was discharged 
due to circumstances related to the July 
1976 injury.  

2.  The RO should contact Dr. Brophy, and 
have him submit copies of all of his 
records of treatment for the veteran.  

3.  The RO should then review the claims 
file for the purpose of entering an 
adjudicative determination as to whether 
there is confirmation (a) of the events 
claimed as a stressor producing PTSD and 
(b) as to the claimants credibility.  

In the context of this specific case, RO 
must determine not only whether it is 
prepared to concede the occurrence of the 
accidental injury of July 30, 1976, but 
also as to whether there is confirmation 
of the circumstances of that injury as 
alleged by the claimant in the context of 
a claim for benefits.  These 
circumstances include, but are not 
limited to: (i) whether there was an 
explosion of the howitzer or the 
claimant was blown off the howitzer; 
(ii) whether the claimant was knocked 
unconscious and required 
resuscitation; and (iii) whether the 
claimant was in traction for six 
months; and (iv) whether the claimant was 
discharged from service due to his 
inability or refusal to return to duty 
around howitzers.   

The RO should also enter a finding as to 
the credibility it attaches to the 
statements provided by the claimant in 
the context of a claim for disability 
benefits.  If the RO finds that the 
claimant lacks credibility in the context 
of a claim for service connection for 
PTSD as to his assertions concerning the 
nature of the original injury, his 
subjective reaction to the event and his 
currently claimed subjective symptoms, 
the RO should make an explicit 
determination to that effect. 

4.  Following the above, the RO:

(a) May rule that the claimant lacks 
credibility as to his evidentiary 
assertions advanced to support his claim 
for service connection for PTSD and deny 
the claim on that basis.

(b) If the RO finds the claimant credible 
as to his evidentiary assertions as to 
his claim for service connection for 
PTSD, the RO should contact K. Dohoney, 
in regard to her January 14, 1997 
opinion, and Dr. Brophy in regard to his 
July 28, 1998 opinion, and have them 
provide statements as to whether their 
diagnoses were based on comprehensive 
review of the claims folder, or merely 
based on evidentiary assertions provided 
by the veteran.  Further, the RO should 
request that they review any additional 
evidence added to the record, to include 
the ROs adjudicative determination as to 
what is the nature of the verified 
alleged stressor event in service, and 
then provide an opinion as to whether, on 
review of the entire record, the medical 
providers would still diagnose PTSD.  
They are to provide a complete rationale 
for any opinion as to whether the 
claimant has or does not have PTSD, to 
include reconciling the veterans 
testimony with the objective evidence of 
record, and reconciling any PTSD 
diagnosis with the psychological testing 
in 1995, and diagnoses of major 
depression and dysthymia.

The RO may, at its discretion, seek a 
further medical opinion as to whether the 
claimant has PTSD based upon actual 
verified alleged stressor events in 
service.  In exercising its discretion, 
the RO may consider whether the responses 
requested from K. Dohoney and Dr. Brophy 
are responsive to the requests noted 
above.  If not, or if for any other 
reason the RO determines in the exercise 
of sound judgment, further medical 
development is warranted, the RO may take 
appropriate action.

5.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed 
to the extent possible.  The RO should 
review the requested opinions to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

6.  Any additional development deemed 
appropriate, in addition to that 
specified above, should be accomplished, 
and the RO should re-adjudicate the issue 
of entitlement to service connection for 
PTSD.

7.  The RO also must provide the claimant 
with notice of the provisions of 
38 C.F.R. § 3.156(a) as to what 
constitutes new and material 
evidence.  The claimant must have a 
chance to submit argument or evidence in 
light of the standards set forth in 
38 C.F.R. § 3.156(a) as to what 
constitutes new and material 
evidence.

8.  Following the actions required in 
(7), the RO must enter a determination as 
to whether new and material evidence 
has been presented under the standards 
set forth in 38 C.F.R. § 3.156(a), not 
the now invalidated Colvin standard.  If 
the determination remains adverse, the RO 
should follow normal appellate 
procedures. 

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 
(West 1991 & Supp. 1998), a decision of the Board of 
Veterans Appeals granting less than the complete 
benefit, or benefits, sought on appeal is appealable to 
the United States Court of Veterans Appeals within 120 
days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was 
filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review 
Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 
(1988).  The date that appears on the face of this 
decision constitutes the date of mailing and the copy 
of this decision that you have received is your notice 
of the action taken on your appeal by the Board of 
Veterans Appeals.  Appellate rights do not attach to 
those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1997).
- 2 -
